Citation Nr: 1234035	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for lumbar degenerative disc disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran had active service from March 1984 to July 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  The Veteran appeared at a Travel Board hearing in November 2008 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  

In June 2011, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a joint motion for remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the January 2012 joint motion agreed that the Board inappropriately relied on a medical opinion that, "speculated that (the Veteran's) (lower extremity) pain was caused by his 'pancreatic pathology.'"  As a consequence, the parties noted that, "it is incumbent upon the rating board to return [a] report as inadequate for evaluation purposes [if it does not contain sufficient detail].").  Bowling v. Principi, 15 Vet.App. 1, 12 (2001).  Finally, the parties noted that a medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given these concerns regarding the May 2010 VA examination report, the Board will order further development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records of VA and private treatment or evaluation for lumbar degenerative disc disease since May 2010.  Any such records so obtained should be associated with the appellant's VA claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded a VA examination by a neurologist to determine the nature and extent of his lumbar degenerative disc disease, to specifically include the etiology of any lower extremity pain.  Any indicated tests must be performed.  The neurologist is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  Following the examination and review of all pertinent evidence the neurologist must opine whether lumber degenerative disc disease is manifested by thoracolumbar ankylosis.  The neurologist must further address whether it is at least as likely as not that any lower extremity pain is caused or permanently aggravated by lumbar degenerative disc disease.  The neurologist must support all conclusions with an analysis so that the Board can consider and weigh that analysis against contrary opinions.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
4.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.   
 
5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




